DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 05/05/2022. This application is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1, 2, 4-6, 8-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Publication number: US 2019/0065808) in view of Lee (Publication number: US 2020/0167537) in view of Cho et al (Patent number: US 9,733,740).

In reference to claims 1 and 19, Zhang teaches a control circuit, configured to control a
display panel, the control circuit comprising: a display driver circuit (Zhang, Fig. 4A,
display; pg. 5, par. 69, display drive);
a fingerprint sensing circuit; and a touch sensing circuit, coupled to the display
driver circuit and the fingerprint sensing circuit, configured to detect a finger touch on
the display panel, determine a position of the display panel on which the finger touch is
detected, and send information associated with the position to the fingerprint sensing
circuit; wherein the fingerprint sensing circuit is configured to perform fingerprint sensing
on at least one zone corresponding to the position and receive fingerprint image signals
from the at least one zone correspondingly, wherein the operations of the touch sensing circuit detecting the finger touch and the fingerprint sensing circuit performing the fingerprint sensing are performed during a period where the finger touch is at the same touch 30position of the display panel (Zhang, Fig. 4A; pg. 7, par. 96, touch and
fingerprint sensing, position determined to be on a fingerprint sensor location or not on a fingerprint sensor location).
However, Zhang does not specifically show at least one zone covering the position where the finger touch is detected.
In related art, Lee shows at least one zone covering the position where the finger touch is detected (figures 3, 15, 16; paragraphs 218 and 219); (Within the whole area of the fingerprint panel F-PNL, not only may one fingerprint sensing area FSA be set, but at least two fingerprint sensing areas FSA1 and FSA2 may be set simultaneously or together. That is, at least two fingerprints in different locations within the whole area of the fingerprint panel F-PNL can be sensed simultaneously or together).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lee into the teaching of Zhang in order to achieve setting the fingerprint sensing area based on the first sensing data of the touch circuit (See Lee; paragraphs 13 and 14).
However, Zhang and Lee do not specifically show selecting at least one zone from the plurality of zones to perform fingerprint sensing according to the information associated with the touch position.
In related art, Cho et al shows selecting at least one zone from the plurality of zones to perform fingerprint sensing according to the information associated with the touch position (see figure 9; column 18, lines 15-45); (In operation 907, the electronic device 101 may select at least one object displayed on the display 150 based on the rotated fingerprint. The electronic device 101 may determine a direction indicated by a predetermined portion of an input means. The electronic device 101 may determine a degree of rotation of the obtained fingerprint, and may move the objects disposed around the fingerprint input area clockwise or counterclockwise, based on the rotation information of the fingerprint). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Cho et al into the teaching of Zhang and Lee in order to display an object based on the fingerprint detected (see Cho et al; column 1, lines 35-55).

In reference to claim 10, Zhang teaches a method of a control circuit, for
controlling a display panel (Zhang, Fig. 4A, display; pg. 5, par. 69, display drive);
the method comprising: detecting a finger touch on the display panel;
determining a position of the display panel on which the finger touch is detected;
sending, by a touch sensing circuit of the control circuit, information associated with the
position of the display panel on which the finger touch is detected to a fingerprint
sensing circuit and a display driver circuit of the control circuit; and performing, by the
fingerprint sensing circuit, fingerprint sensing on at least one zone corresponding to the
position and receiving fingerprint image signals from the at least one zone
correspondingly (Zhang, Fig. 4A; pg. 7, par. 96, touch and fingerprint sensing, position
determined to be on a fingerprint sensor location or not on a fingerprint sensor location).
However, Zhang does not specifically show at least one zone covering the position where the finger touch is detected.
In related art, Lee shows at least one zone covering the position where the finger touch is detected (figures 3, 15, 16; paragraphs 218 and 219); (Within the whole area of the fingerprint panel F-PNL, not only may one fingerprint sensing area FSA be set, but at least two fingerprint sensing areas FSA1 and FSA2 may be set simultaneously or together. That is, at least two fingerprints in different locations within the whole area of the fingerprint panel F-PNL can be sensed simultaneously or together).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lee into the teaching of Zhang in order to achieve setting the fingerprint sensing area based on the first sensing data of the touch circuit (See Lee; paragraphs 13 and 14).
However, Zhang and Lee do not specifically show selecting at least one zone from the plurality of zones to perform fingerprint sensing according to the information associated with the touch position.
In related art, Cho et al shows selecting at least one zone from the plurality of zones to perform fingerprint sensing according to the information associated with the touch position (see figure 9; column 18, lines 15-45); (In operation 907, the electronic device 101 may select at least one object displayed on the display 150 based on the rotated fingerprint. The electronic device 101 may determine a direction indicated by a predetermined portion of an input means. The electronic device 101 may determine a degree of rotation of the obtained fingerprint, and may move the objects disposed around the fingerprint input area clockwise or counterclockwise, based on the rotation information of the fingerprint). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Cho et al into the teaching of Zhang and Lee in order to display an object based on the fingerprint detected (see Cho et al; column 1, lines 35-55).

Claim 2 is rejected as being dependent from rejected claim 1 as discussed above
and further, Zhang teaches wherein the display driver circuit is configured to control the
display panel to show an icon, wherein the icon indicates the position on which the
finger touch is detected (Zheng, Fig. 4A; pg. 7, par. 96, icon is displayed showing where
a fingerprint sensor is located, and it is determined whether a finger touches the icon
position or not, therefore the icon indicates the position of finger touch).

Claim 3 is rejected as being dependent from rejected claim 2 as discussed above
and further, Zhang teaches wherein the display driver circuit is further configured to
control the display panel to show a black image on areas of the display panel except for
the position on which the finger touch is detected (Zhang, pg. 7, par. 96, display screen
is in a black screen state except for the displayed fingerprint icon).

Claim 4 is rejected as being dependent from rejected claim 2 as discussed above
and further, Zhang teaches wherein the icon is shown based on an internal clock of the
control circuit (Zhang, pg. 2, par. 25, electronic device includes a display, touch sensing,
a processor and memory, the electronic device well known in the art to process timing
for display and sensor detection).

Claim 5 is rejected as being dependent from rejected claim 1 as discussed above
and further, Zhang teaches wherein the fingerprint sensing circuit is further configured
to output image data corresponding to the received fingerprint image signals to a
system processor, allowing the system processor to determine whether to unlock the
display panel according to the image data (Zheng, pg. 7, par. 96, proper fingerprint
detected will wake up the electronic device and display).

Claim 6 is rejected as being dependent from rejected claim 1 as discussed above
and further, Zhang teaches wherein the display driver circuit and the fingerprint sensing
circuit are woken up from a sleep mode when the finger touch is detected (Zheng, pg. 1,
par. 8, fingerprint acquisition triggering includes at least one of: a first display screen
wake-up instruction, a second display screen wake-up instruction, a display screen
wake-up; pg. 7, par. 96, proper fingerprint detected will wake up the electronic device
and display).

Claim 8 is rejected as being dependent from rejected claim 1 as discussed above
and further, Zhang teaches wherein the control circuit is configured to output an
interrupt signal to a system processor when the fingerprint image signals are received
(Zheng, pg. 5, par. 68, fingerprint reflected light is converted into a digital image signal,
the fingerprint image signal analogous in art to the broadly claimed interrupt signal).

Claim 9 is rejected as being dependent from rejected claim 1 as discussed above
and further, Zhang teaches wherein the fingerprint sensing performed by the fingerprint
sensing circuit is interrupted when the touch sensing circuit detects that the finger touch
is removed from the display panel (Zheng, pg. 3, par. 33, fingerprint sensing acquisition
is inherently interrupted if a touch is removed as light from the fingerprint acquisition
circuit is no longer being reflected and therefore is an interruption).

Claim 11 is rejected as being dependent from rejected claim 10 as discussed
above and further, Zhang teaches further comprising: controlling the display panel to
show an icon, wherein the icon indicates the position on which the finger touch is
detected (Zheng, Fig. 4A; pg. 7, par. 96, icon is displayed showing where a fingerprint
sensor is located, and it is determined whether a finger touches the icon position or not,
therefore the icon indicates the position of finger touch).

Claim 12 is rejected as being dependent from rejected claim 11 as discussed
above and further, Zhang teaches further comprising: controlling the display panel to
show a black image on areas of the display panel except for the position on which the
finger touch is detected (Zhang, pg. 7, par. 96, display screen is in a black screen state
except for the displayed fingerprint icon).
Claim 13 is rejected as being dependent from rejected claim 11 as discussed
above and further, Zhang teaches wherein the icon is shown based on an internal clock
of the control circuit (Zhang, pg. 2, par. 25, electronic device includes a display, touch
sensing, a processor and memory, the electronic device well known in the art to process
timing for display and sensor detection).

Claim 14 is rejected as being dependent from rejected claim 10 as discussed
above and further, Zhang teaches further comprising: outputting image data
corresponding to the received fingerprint image signals to a system processor, allowing
the system processor to determine whether to unlock the display panel according to the
image data (Zheng, pg. 7, par. 96, proper fingerprint detected will wake up the
electronic device and display).
Claim 15 is rejected as being dependent from rejected claim 10 as discussed
above and further, Zhang teaches further comprising: waking up a display driver circuit
and a fingerprint sensing circuit of the control circuit from a sleep mode when the finger
touch is detected (Zheng, pg. 1, par. 8, fingerprint acquisition triggering includes at least
one of: a first display screen wake-up instruction, a second display screen wake-up
instruction, a display screen wake-up; pg. 7, par. 96, proper fingerprint detected will
wake up the electronic device and display).

Claim 17 is rejected as being dependent from rejected claim 10 as discussed
above and further, Zhang teaches further comprising: outputting an interrupt signal to a
system processor when the fingerprint image signals are received (Zheng, pg. 5, par.
68, fingerprint reflected light is converted into a digital image signal, the fingerprint
image signal analogous in art to the broadly claimed interrupt signal).

Claim 18 is rejected as being dependent from rejected claim 10 as discussed
above and further, Zhang teaches further comprising: interrupting the fingerprint sensing
when detecting that the finger touch is removed from the display panel (Zheng, pg. 3,
par. 33, fingerprint sensing acquisition is inherently interrupted if a touch is removed as
light from the fingerprint acquisition circuit is no longer being reflected and therefore is
an interruption).

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/07/2022